 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarold F. Kidd d/b/a Value Line CompanyandUnited FurnitureWorkers ofAmerica, Local282, AFL-CIO. Case 26-CA-115268August 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONUpon a charge filed by the Union 3 March 1986,theGeneral Counsel of the National Labor Rela-tionsBoard issued a complaint 27 March 1986against the Company, the Respondent, alleging thatithas violated Section 8(a)(5) and (1) of the Na-tionalLabor Relations Act. Although properlyserved copies of the charge and complaint, theCompany has failed to file an answer.On 22 May 1986 the General Counsel filed aMotion for Summary Judgment. On 27 May 1986the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause whythemotion should not be granted. The Companyfiled no response. The allegations in the motion aretherefore undisputed.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules andRegula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 10 days from service of the complaint,unless good cause is shown. The complaint statesthat unless an answer is filed within 10 days ofservice, "all of the allegations in the complaintshall be deemed to be admitted to be true and shallbe so found by the Board." Further, the undisputedallegations in the Motion for Summary Judgmentdisclose that a Board agent orally informed the Re-spondent on 16 April 1986 of its failure to file ananswer.The Respondent stated that it did notintend to file an answer.In the absence of good cause being shown forthe failure to file a timely answer, we grant theGeneral Counsel's Motion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1.JURISDICTIONThe Company, a sole proprietorship, manufac-tures furniture at its facilities in Memphis, Tennes-see, and Arkadelphia, Arkansas, where it annuallysold and shipped from its two facilities products,goods, and materials valued in excess of $50,000 di-rectly to points outside the States of Tennessee andArkansas. The Company also annually purchasedand received at its two facilities products, goods,and materials valued in excess of $50,000 directlyfrom points outside the States of Tennessee andArkansas.We find that the Company is an employ-er engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that the Unionis a labor organization within the meaning of Sec-tion 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESThe Union was certified on 20 May 1983 as thecollective-bargaining representative of the employ-ees inthe following appropriate unit:All production and maintenance employeesemployed by the Employer at its Colliervilleand Memphis, Tennessee facilities. Excluded:All office clerical employees, guards,assistantsupervisors,assistantforemen and supervisors,as defined in the Act.The Respondent and the Union have been partiesto a collective-bargaining agreement which, by itsterms, is effective from 23 May 1984 to 22 May1986.ArticleXXI, section 3.B. of the collective-bar-gaining agreementprovides as follows:B. The Union's authorized representative mayvisit the Company's plant(s) during normalbusiness hours, provided the Union notifies theCompany of the time of the visit and its sub-jectmatter.During any tour of the plant(s)premises, the Union's representative shall beaccompanied by a representative of the Com-pany. At no time shall the Union representa-tive interfere with the work of the employees.About 31 January 1986 the Union requested, byletter to the Respondent, that it be allowed to tourthe Memphis facility on 14 February 1986 at 9 a.m.inaccordancewith this contractual provision.About 4 February 1986 the Respondent refused togrant the Union's request by letter stating that"(w)e are in receipt of your letter of January 31 re-questing a tour of our Memphis Plant. However,according to article XXI, section 3.B. there is nospecific purpose mentioned for the visit as requiredby the above." About 17 February 1986 the Unionsent the following letter to the Respondent:In regard to your letter of February 4, 1986responding to my request to tour the Memphisplant on January 31, 1986, per Article XXI,Section 3.B., the specific purpose for the re-quested tour is (1) it is the Union's understand-281NLRB No. 5 VALUELINE CO.ing that there are more employees in the Mem-phis Plant than you reported on the senioritylist sent to the Union,(2) in August 1985, youtold the Union that the Memphis plant wassoon to close as did the Collierville plant, (3)in order to properly administer the Collective-Bargaining Agreement in the Memphis plant,it is very necessary that this Union be affordeda tour of the plant.Please advise which date is acceptable for thetour;Thursday, February 27, 1986, 9:30 a.m.or Friday, February 28, 1986, 9:30 a.m.About 21 February 1986 the Respondent sent tothe Union the following reply letter:We are in receipt of your letter of 2-17-86and would like to respond to it point by point.1.You are welcome to stand at the entranceof our drive and count the ones going in towork. The only ones not listedaremanage-ment people or an employee that has returnedto work:Chorn Touch, 85 N. Watkins, Memphis,Tn., no phone, Date of Emply. 5-21-84, rateof pay,4.25, saw operator.2.We are still intending to move our Mem-phis plant but the timetable has not progressedas rapidly as we had hoped.But be assured,we want to move as soon as possible.3.We can not allow you to tour our plant atthistime because:1.Your blatant and unauthorized visit toour plant several months back, where youdisrupted our workers and called them out-side the plant to be interviewed during worktime.2.We have some top secret work inprogress and can't allow any outside peopleto enter the plant.At all times since 31 January 1986,the Respond-ent has denied the Union access to its Memphis fa-cility for the purpose of administering the collec-tive-bargaining agreement.We find that by the acts and conduct describedabove,the Respondent has failed and refused and isfailing and refusing to bargaincollectively and ingood faith with the Union as the representative ofits employees, and that the Respondent thereby hasbeen engaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act.CONCLUSION OF LAWBy refusing and denying since 31 January 1986the Union's requests for access to the Respondent'sMemphis facility for the purpose of administeringthe collective-bargaining agreement in accordance15with article XXI, section 3.B., the Company hasengaged in unfair labor practices affecting com-merce within the the meaning of Section 8(a)(5)and (1)and Section 2(6) and(7) of the Act.REMEDYHaving foundthat theRespondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.1ORDERThe National Labor Relations Board orders thatthe Respondent,Harold F.Kidd d/b/a Value LineCompany, Memphis, Tennessee,and Arkadelphia,Arkansas,itsofficers,agents,successors, and as-signs, shall1.Cease and desist from(a)Refusing to bargain in good faith with UnitedFurnitureWorkers of America, Local 282, AFL-CIO, by denying the Union's request for access totheMemphis facility by a union representative forthe purpose of administering the collective-bargain-ing agreement in accordance with article XXI, sec-tion 3.B. of that agreement.(b) In any like or related manner interferingwith,restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take thefollowing affirmative action neces-sary to effectuate the policies of the Act.(a)On request,grant access to the Memphis fa-cility by an authorized union representative for thepurpose of administering the collective-bargainingagreement in accordance with article XXI, section3.B. of thatagreement.(b)Post at its facility in Memphis, Tennessee,copies of the attached notice marked"Appendix."2Copies of the notice,on formsprovided by the Re-gionalDirector for Region 26, after being signedby theRespondent'sauthorized representative,shallbe postedby theRespondent immediatelyupon receipt and maintained for 60 consecutivedaysinconspicuous places including all placeswhere notices to employees are customarily posted.'The GeneralCounsel has requested that the Order include a visita-torial clause authorizing the Board,for compliance purposes, to obtaindiscoveryfrom the Respondent under the Federal Rules of Civil Proce-dure under the supervision of the United States Court of Appeals enforc-ing this Order.Under the circumstances of this case,we find it unneces-sary to include such a clause.Accordingly,we deny the General Coun-sel's request.2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted byOrder of theNation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board " 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDReasonable steps shall be taken by the Respondentto ensure that the notices are not altered,defaced,or covered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain in good faithwith the United Furniture Workers of America,Local 282, AFL-CIO, by denying the Union's re-quest for access to the Memphis facility by an au-thorized union representative for the purpose of ad-ministering the collective-bargaining agreement inaccordance with article XXI, section 3.B. of thatagreement.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you in Section 7 ofthe National Labor Relations Act.WE WILL,on request,grant access to our Mem-phis facility by an authorized union representativefor the purpose of administering the collective-bar-gaining agreement in accordance with article XXI,section 3.B. of that agreement.HAROLD F.KIDD D/B/AVALUELINE COMPANY